J-S66001-15

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                 :    IN THE SUPERIOR COURT OF
                                             :          PENNSYLVANIA
                           Appellee          :
                                             :
                      v.                     :
                                             :
STEPHEN PAUL COULSON                         :
                                             :
                           Appellant         :    No. 699 WDA 2014

            Appeal from the Judgment of Sentence March 10, 2014
              In the Court of Common Pleas of Allegheny County
             Criminal Division at No(s): CP-02-CR-0008360-2013

BEFORE: OLSON, STABILE and STRASSBURGER,* JJ.

DISSENTING MEMORANDUM BY STRASSBURGER, J.:FILED JANUARY 05, 2016

     I respectfully dissent.

     Appellant contends that the lower court abused its discretion in

sentencing him because, inter alia, the court stated it was sentencing

Appellant in the aggravated range of the guidelines, when it in fact

sentenced him in excess of that range. Because I agree with Appellant on

this point, I would vacate Appellant’s judgment of sentence and remand for

resentencing.    See Commonwealth v. Byrd, 657 A.2d 961 (Pa. Super.

1995)     (vacating    Byrd’s     judgment   of   sentence   and   remanding   for

resentencing where the court stated on the record that it was sentencing

Byrd within the aggravated range and provided its reasons for doing so, but

the record reflected that the trial court actually sentenced Byrd beyond that

range).



* Retired Senior Judge assigned to the Superior Court.